     Case 2:96-cr-00089-WBS-KJN Document 120 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 2:95-cr-0020-01 WBS KJN
                                                           2:96-cr-0089-01 WBS KJN
12                      Respondent,                        2:19-cv-01927-WBS-KJN
13                                                         2:19-cv-01929-WBS-KJN
            v.
14   JUAN AGUILAR CORTEZ,                              ORDER
15                      Movant.
16

17

18          Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside or
19   correct his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United States
20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On July 27, 2021, the magistrate judge filed findings and recommendations herein which
22   were served on all parties and which contained notice to all parties that any objections to the
23   findings and recommendations were to be filed within fourteen days. Neither party has filed
24   objections to the findings and recommendations.
25          The court has reviewed the file and finds the findings and recommendations to be
26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
27   ORDERED that:
28
                                                      1
     Case 2:96-cr-00089-WBS-KJN Document 120 Filed 09/15/21 Page 2 of 2


 1             1. The findings and recommendations filed July 27, 2021, are adopted in full;

 2             2. Movant’s motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C.

 3   § 2255 is denied in Case No. 2:96-cr-0089 WBS KJN;

 4             3. The Clerk of the Court is directed to close the companion civil case No. 19-cv-1927

 5   WBS KJN P, and to enter judgment;

 6             4. Movant’s motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C.

 7   § 2255 is denied in Case No. 2:95-cr-0020 WBS KJN;

 8             5. The Clerk of the Court is directed to close the companion civil Case No. 2:19-cv-1929

 9   WBS KJN P, and to enter judgment;

10             6. The court declines to issue the certificate of appealability referenced in 28 U.S.C.

11   § 2253 in either Case No. 2:96-cr-0089 WBS KJN or Case No. 2:95-cr-0020 WBS KJN.

12   Dated: September 14, 2021

13

14

15

16   /cort0020.801.vac

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
